            Case 2:20-cv-00158-SAB                  ECF No. 37           filed 11/13/20    PageID.376 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                                                                              FILED IN THE
                                                     Eastern District of Washington                       U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON

                  ERNEST CLARK HICKS,
                                                                                                     Nov 13, 2020
                                                                     )
                                                                                                          SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00158-SAB
              BANK OF AMERICA, N.A, et al                            )
                                                                     )


                            Defendants
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants Bank of America, N.A., and MERS’s Motion to Dismiss (ECF No. 22) is GRANTED.
’
              Defendant Quality Loan Service Corporation of Washington’s Motion to Dismiss Complaint and Joinder in Bank of
              America and MERS’s Motion to Dismiss (ECF No. 24) is DISMISSED as moot.
              Judgment is entered in favor of Defendants.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge            Stanley A. Bastian                                               on a Motion to Dismiss (ECF No. 22)
      and a Motion to Dismiss Complaint (ECF No. 24).


Date: 11/13/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
